DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11,006,472. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1 and 9 recite transmitting, to a target secondary node (SN), a first request message for adding the target SN; receiving, from the target SN, a response message including an address of the target SN; and transmitting, to the source SN, a second request message including a forwarding address, wherein the second request message includes the address of the target SN as the forwarding address, in case that a direct data forwarding from the source SN to the target SN is used, as in conflicting patent claim 1.
Instant claim 8 recites receiving, from a master node (MN), a request message including a forwarding address, wherein the request message includes an address of a target SN as the forwarding address, in case that a direct data forwarding from the source SN to the target SN is used; transmitting, to the MN, an SN status transfer message including a status of the source SN; and transmitting, to the target SN, data by the direct data forwarding based on the address of the target SN, as in conflicting patent claim 7.

Claims 1-3 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,517,130. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1 and 9 recite transmitting, to a target secondary node (SN), a first request message for adding the target SN; receiving, from the target SN, a response message including an address of the target SN; and transmitting, to the source SN, a second request message including a forwarding address, wherein the second request message includes the address of the target SN as the forwarding address, in case that a direct data forwarding from the source SN to the target SN is used, as in conflicting patent claim 1.

Allowable Subject Matter
Claims 1-4 and 8-12 would be allowable if the double-patenting rejection is overcome.
Claims 5-7 and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   the article “Dual connectivity - mobility scenarios” 3GPP DRAFT R3-140346, the closest prior art, discloses a method for supporting a dual connectivity by a first base station (MeNB) in a mobile communication system (page 2, FIG. 2.1-1), the method comprising: transmitting, to a second base station (T-SeNB), a first request message for adding the second base station (SeNB addition request in step 1); receiving, from the second base station, a response message including an address of the second base station (SeNB addition response in step 2; the MeNB receives
addresses from the SeNBs); and transmitting, to a third base station (S-SeNB), a second request
message including a data forwarding address of the first base station (SeNB modification request
(forwarding addresses) in step 3).
	However, the prior art fails to disclose transmitting, to a target secondary node (SN), a first request message for adding the target SN; receiving, from the target SN, a response message including an address of the target SN; and transmitting, to the source SN, a second request message including a forwarding address, wherein the second request message includes the address of the target SN as the forwarding address, in case that a direct data forwarding from the source SN to the target SN is used, as in claims 1 and 9; receiving, from a master node (MN), a request message for adding the target SN, the request message including configuration information on a source SN; transmitting, to the MN, a response message including an address of the target SN; and receiving, from the source SN, data by a direct data forwarding based on the address of the target SN delivered to the source SN, as in claim 5; receiving, from a master node (MN), a request message including a forwarding address, wherein the request message includes an address of a target SN as the forwarding address, in case that a direct data forwarding from the source SN to the target SN is used; transmitting, to the MN, an SN status transfer message including a status of the source SN; and transmitting, to the target SN, data by the direct data forwarding based on the address of the target SN, as in claim 8; receive, from a master node (MN), a request message for adding the target SN, the request message including configuration information on a source SN, transmit, to the MN, a response message including an address of the target SN, and receive, from the source SN, data by a direct data forwarding based on the address of the target SN delivered to the source SN, as in claim 13; receive, from a master node (MN), a request message including a forwarding address, wherein the request message includes an address of a target SN as the forwarding address, in case that a direct data forwarding from the source SN to the target SN is used, transmit, to the MN, an SN status transfer message including a status of the source SN, and transmit, to the target SN, data by the direct data forwarding based on the address of the target SN, as in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646